Rothrook, J.
i damages-trespass. — Numerous objections were made to the witnesses who were offered by the plaintiff to testify to the V^lue of the trees, upon the ground that they did not gPo^- themselves to have the requisite knowledge of values of property of that kind. These objections, we think, were properly overruled. But the plaintiff, against the defendant’s objection, was permitted by the court to prove the value of the trees after they were dug, and as they lay upon the ground ready to be removed and transplanted. It appears that the trees were growing in a natural forest, and were of proper size for transplanting. The evidence introduced was an incorrect measure of damages. The court correctly instructed the jury that the actual damage was “ the fair value of the trees to the land immediately before they were dug,” and any damage done to the soil by their removal. By this it is meant that the measure of actual damages is the value of the trees to the land as they were before the defendant dug them up.
The court should have limited the testimony as to value to the rule of the instruction. If the defendant entered upon plaintiff’s premises innocently and by mistake, the plaintiff is not entitled to recover in this form of action for any en*90liancement of tbe value of tbe trees consequent upon tbe defendant’s labor in removing them. Chamberlan v. Collinson, 45 Iowa, 429; Clement v. Duffy, 54 Iowa, 632.
Reversed.